Citation Nr: 1230556	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  06-23 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for residuals of a right ankle fracture. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from January 1985 to January 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified before the undersigned at a September 2007 Travel Board hearing.  The hearing transcript is of record.  

This matter was previously before the Board in January 2008 at which time, in pertinent part, the Board denied an evaluation in excess of 30 percent for residuals of a right ankle fracture.  The Veteran appealed the Board's January 2008 denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the Court issued a Memorandum Decision, which vacated the Board's January 2008 decision denying an evaluation in excess of 30 percent for residuals of a right ankle fracture, and remanded the matter to the Board.  In March 2011, the Board remanded the case for further development by the originating agency, in accordance with the Court's April 2010 decision.  The case has been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's right ankle disability is not manifested by nonunion of the right tibia or fibula or ankylosis of the right ankle.


CONCLUSION OF LAW

A rating in excess of 30 percent is not warranted for residuals of a right ankle fracture.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (Codes) 5262, 5270, 5271 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2). Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009).

In a November 2004 letter, issued prior to the initial adjudication of the claim, the RO or AMC notified the Veteran of the evidence needed to substantiate his claim for an increased rating.  The letter told the Veteran that he could substantiate the claim with evidence that the disability had worsened.  It satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  

The Veteran has substantiated his status as a veteran and the second and third elements of Dingess notice are satisfied by the November 2004 letter.  However, the Veteran did not receive notice about the evidence needed to establish a rating or notice regarding an effective date.  Since the claim is being denied, no rating is being given and no effective date is being set.  The failure to provide notice on the effective date and rating elements of the claim is harmless.  Smith v. Shinseki, No. 08-1667 (Aug. 17, 2010). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Additionally, the Veteran was provided VA examinations in April 2005, May 2007 and February 2011 for his right ankle disability, and there is no evidence or contention that there has been a change in the Veteran's symptoms since the last examination in February 2011.  

The Board remanded the case in March 2011 to obtain relevant VA and private treatment records, and to afford the Veteran another examination to evaluate the severity of his right ankle disability.  Additional VA treatment records were associated with the claims file, and the Veteran was afforded a VA examination in February 2011, with an addendum opinion obtained in November 2011.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2011).

The veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes consideration of the evidence pertaining to the level of disability from the time period one year before the claim was filed.  38 U.S.C. § 5110.  In addition, the Court has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Factual Background

The Veteran's service treatment records show that he underwent right ankle surgery for a fractured talus in January 1988.  His post operative diagnosis was right ankle lateral reconstruction.  He was noted during his December 1988 discharge examination to have had a comminuted fracture of the right talus that was still symptomatic after surgery. 

In a January 1990 rating decision, the RO granted service connection for residuals of a fracture of the right talus and assigned a 10 percent rating effective in January 1989.  The RO increased this rating to 20 percent in September 1991. 

In September 2004, the Veteran filed a claim for an increased rating for his service-connected right ankle disability. 

During an April 2005 VA examination, the Veteran reported that his right ankle disability had become progressively worse and he complained of pain.  He said he used a cane intermittently, but frequently, and had limited standing from 15 to 30 minutes.  He also reported a walking limitation of 1/4 of a mile.  

On physical examination, the Veteran's ankle was unstable and gave way, but there was no dislocation or subluxation.  Swelling, tenderness, stiffness and weakness were also noted.  The Veteran had an antalgic gait with no evidence of abnormal weight bearing.  Range of motion for dorsiflexion was 0 to 0 degrees and plantar flexion was 0 to 45 degrees.  The examiner noted range of motion to the right ankle with no dorsiflexion initially, but with improved range of motion on repeated maneuvers.  There was no additional limitation of motion on repetitive use. Joint ankylosis was not found nor was there evidence of inflammatory arthritis.  X-ray findings revealed soft tissue swelling in the right ankle and raised a question of loose body.  The examiner noted that there were significant effects on the Veteran occupationally, and he had decreased mobility.  The examiner concluded by noting that the Veteran complained of pain/tenderness/instability to the right ankle with no functional deficiencies noted on physical exam. 

A July 2005 rating decision increased the rating assigned to the right ankle disability from 20 percent to 30 percent, effective September 15, 2004, the date of the claim for increase.

On file is an October 2005 addendum to the July 2005 VA orthopedic examination, noting right ankle dorsiflexion from 10 to 0 degrees on active and passive range of motion.  Pain began and ended on active and passive range of motion at 0 degrees.  When relaxed with foot and leg dependent the foot was held at -10 degrees of flexion secondary to pain at 0 degrees flexion.  Dorsiflexion against resistance was  -10 to 0 degrees of dorsiflexion, with pain at 0 degrees of dorsiflexion.  Right ankle plantar flexion was to 40 degrees on active and passive range of motion.  There was no pain on active or passive plantar flexion. 

An October 2005 VA outpatient record notes that the Veteran's ankle discomfort had subsided, but he complained of more knee pain since having an orthosis.  His primary diagnosis since 1987 was ankle injury and tendon rupture.  He was noted to use a klinzak afo with calf lace and rocker bottom shoes.  It was also noted that he needed leathered sole shoes that would be ordered through VA.  Findings with respect to the Veteran's gait showed "evertion and invertion moment [sic]", lacking 6 degrees of dorsiflexion.  Knee findings revealed negative patellar grind and slight laxity of the right anterior cruciate ligament.  The Veteran was assessed as having ankle instability and degenerative joint disease of the right knee medial compartment. 

In May 2007, the Veteran underwent another VA orthopedic examination and complained of constant pain which he assessed as a 3 on a pain scale of 1 to 10.  He also assessed his pain during flare-ups, occurring three to four times a week, as a 7.  He presented to the exam wearing a brace which was described as a knee-ankle-foot orthotic.  He reported using a cane at times, but was not using one at that time.  While wearing the brace, the Veteran was observed walking with a slight limp. 

On physical examination, the Veteran's right ankle showed several well-healed scars on the lateral aspect of the ankle, some of which had apparently arisen from pressure sores.  He had 0 degrees dorsiflexion and 30 degrees plantar flexion.  His ankle was noted to be in a neutral position which the Veteran could not further dorsiflex.  He had no inversion or eversion of the ankle to measurement.  Flare-ups of fatigue and weakness all caused a decrease by approximately 70 percent by history.  In this regard, the examiner noted that this finding was not something that could be reproduced in a clinic setting.  X-ray findings revealed moderate changes of traumatic arthropathy, but no further evidence of additional fractures. 

The Veteran testified at a Board hearing in September 2007 that his in-service ankle fractures caused a problem with his gait and he had no dorsiflexion or plantar flexion.  He said he initially had a brace that he wore in his shoe which did not do any good.  His present brace was described as going up to his thigh. 

Private treatment records show that October 2009 X-rays revealed evidence of non-united fragments of bone in the lateral process of the talus.  E.R., MD's assessment was pain and mechanical symptoms in the ankle, most suggestive of loose bodies.  He also noted that the Veteran had what appeared to be some non-united fragments about his lateral talus with some loss of subtalar motion.  An MRI in November 2009 revealed loose bodies within the ankle joint.  He was scheduled for right ankle surgery, including removal of loose bodies from his ankle.  Post-surgical treatment records show that he healed well, following a program of physical therapy and wearing supportive shoes.  May 2010 treatment records note that his long-term prognosis was good and that there were no degenerative changes in the ankle.

VA outpatient treatment records dated from May 1995 to April 2011 show continued treatment, including physical therapy and medication for the Veteran's right ankle disability.

The Veteran was afforded his most recent VA examination in February 2011.  The examiner noted that the Veteran had undergone multiple ankle surgeries, the most recent in 2009.  The Veteran reported that his ankle was better, but complained that he still had daily swelling with standing and walking, as well as stiffness of the Achilles tendon and ankle.  He also reported that his ankle was more stable, but that it still tended to feel like it was going to "roll out."  He also reported that he occasionally wore a soft brace.  

On physical examination, there was no deformity or instability, but there was pain, stiffness, weakness, swelling, tenderness, and decreased speed of joint motion.  There were no episodes of dislocation, subluxation or locking, and no flare-ups of joint disease.  It was noted that the Veteran was able to stand up to one hour and walk more than 1/4 mile, but less than one mile, and there were no incapacitating episodes.  The Veteran also noted that he frequently used a cane and brace.  His gait was normal, but there was evidence of abnormal weight bearing, calus formation, and abnormal shoe wear pattern on the right side.  Other abnormal findings included slight anterior talo/tibia bony irregularity, secondary to reconstructive surgery; mild thrombotic thrombocytopenic purpura (TTP) of the Achilles tendon and anterior tibia/talus region; and mild discomfort with range of motion to flexion and eversion of the foot and ankle.  Right dorsiflexion was 0 to 5 degrees, and plantar flexion was 0 to 30 degrees.  There was no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  There was no ankylosis.

X-rays take during the February 2011 VA examination revealed multiple well-corticated bone fragments distal to the lateral malleolus; minimal spurring at the tip of the medial malleolus, with possible small osseous fragment interposed between the medial malleolar joint; intact talar dome and tibiotalar joint; minimal soft tissue swelling; and small opaque densities in the lateral soft tissues superficial to the presumed old avulsion fragments, distal to the fibula, thought to be vascular calcification.  There was no new bony abnormality identified; the visualized mid foot and hind foot regions were otherwise stable; and bone mineral was within normal limits.  The impression was probable old post-traumatic changes about the right ankle, stable compared to 2007.

The examiner diagnosed right ankle internal derangement.  The examiner also noted that the Veteran had been unemployed for 1-2 years, and the Veteran reported that his ankle disability had a significant impact on his occupation because it caused decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength, and lower extremity pain.  However, he also reported that he was in Vocational Rehabilitation through the VA for EMT training.  He was working for a volunteer fire department as a pump operator and was hoping to get hired as a dispatcher.

In a November 2011 addendum to the February 2011 examination, the VA examiner opined that the Veteran's right ankle derangement was not analogous to nonunion of the tibia and fibula with loose motion.  His rationale was that the Veteran used a brace to support his ankle, secondary to swelling and discomfort.  He noted further that the bony and tendonous ankle structures were intact and secure, and there was no indication of ligament and/or tendonous laxity on examination.  Finally, he noted that the Veteran's distortion of proprioception "feeling of rolling over" resulted from swelling and guarding, secondary to the injury, surgeries and arthrosis.

Analysis

The Veteran is presently in receipt of a 30 percent rating for his service-connected right ankle disability.  Accordingly, the focus of evaluating this disability will be on those criteria that would allow a rating in excess of 30 percent.  Additionally, it should be noted that the Veteran has documented problems related to his right knee.  However, as he is not service connected for a right knee disability, any findings related to the right knee will not be considered in this evaluation.

The RO has rated the Veteran's right ankle disability under the provisions of 38 C.F.R. Part 4, Diagnostic Code 5262, for impairment of the tibia and fibula.  Under this code, nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  Malunion of these bones, with marked knee or ankle disability, is rated 30 percent disabling.  With moderate knee or ankle disability, a 20 percent rating is assigned, and, with slight knee or ankle disability, a 10 percent rating is assigned. 

The highest evaluation available under Diagnostic Code 5271, for limited motion of the ankle, is 20 percent.  As the Veteran is already in receipt of a 30 percent rating, this code is not applicable in this case.  

Other pertinent criteria for a higher than 30 percent evaluation include 38 C.F.R. § 4.71a, Diagnostic Code 5270.  Under this code, a 30 percent evaluation is warranted for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent evaluation requires ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity. 

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In the absence of ankylosis, a service-connected disability may not be rated based on ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

In this case, with respect to Code 5270 above, no treatment record or examination report shows that the Veteran's right ankle joint was found to be ankylosed.  In fact, the July 2005 and February 2011 VA examiners specifically noted that the ankle was not ankylosed.  Consequently, a higher rating under Code 5270 (based on a more disabling ankylosis) is clearly not warranted. 

The Board also notes that the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

Turning to Code 5262 for impairment of the tibia and fibula, which the Veteran is presently rated under, while the Veteran does wear a right leg brace, there is no treatment or examination record that shows nonunion of tibia or fibula with loose motion of those bones.  In this regard, as noted above, X-ray findings in April 2005 raised a question of loose body.  October 2009 X-rays revealed evidence of non-united fragments of bone in the lateral process of the talus.  The Veteran's private physician's assessment was pain and mechanical symptoms in the ankle, most suggestive of loose bodies.  He also noted that the Veteran had what appeared to be some non-united fragments about his lateral talus.  An MRI in November 2009 revealed loose bodies within the ankle joint.  X-rays take during the February 2011 VA examination revealed multiple well-corticated bone fragments distal to the lateral malleolus; and minimal spurring at the tip of the medial malleolus, with possible small osseous fragment interposed between the medial malleolar joint.  The Veteran was diagnosed with right ankle internal derangement.  However, in a November 2011 addendum to the VA examination, the examiner opined that the Veteran's right ankle derangement was not analogous to nonunion of the tibia and fibula with loose motion.  He provided an adequate rationale for his opinion, which is discussed above.  Consequently, the Board finds that as there is no evidence of nonunion of the tibia and fibula with loose motion, the requirements for the next higher, 40 percent, rating under Code 5262 are not met. 

There are no other diagnostic codes that would warrant the Veteran a rating higher than 30 percent for his service-connected right ankle disability.  Although the Veteran has demonstrated some limitation of motion in the ankle, the maximum available rating based on limitation of motion, to include functional loss, is 20 percent.  See 38 C.F.R. § 4.71, Code 5271; Johnston, supra; Deluca, supra.  Thus, further consideration of the Veteran's right ankle disability under the limitation of motion code is not warranted. 

In sum, the preponderance of the evidence does not support an evaluation in excess of 30 percent for the Veteran's residuals of a right ankle fracture during any portion of the appeal period.  Hart, supra.  Because the preponderance of the evidence is against the Veteran's claim, the doctrine mandating resolution of reasonable doubt in the claimant's favor does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim must be denied.


Extraschedular Consideration 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

As noted above, the Veteran has complained of instability, due to his right ankle disability, a symptom not explicitly contemplated by the rating criteria.  However, although he has undergone more than one surgical procedure, the ankle disability has not required frequent periods of hospitalization since the grant of service connection.  

The Veteran has reported that his right ankle disability has a significant impact on his occupation because it causes decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength, and lower extremity pain.  He has not, however, reported any economic impact from the increased symptomatology, he has also not reported any loss of time from work or vocational rehabilitation training during the appeal period.  In fact, at the most recent VA examination, he reported that he was working for a volunteer fire department and training to become an EMT through VA's Vocational Rehabilitation program, despite the increased pain from his ankle disability.  

In addition, the current 30 percent rating is meant to compensate for considerable time lost from work commensurate with that rating.  38 C.F.R. § 4.1 (2011).  Marked interference with employment, beyond that contemplated by the current rating, has not been demonstrated.  Hence, referral for consideration of an extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2011).  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case there is no evidence that a service-connected disability has caused unemployability.  The February 2011 examination reports show that the Veteran was gainfully employed and going through vocational rehabilitation.  There has been no allegation or evidence of unemployability attributable to the service-connected disability.  Further consideration of entitlement to TDIU is, therefore, not required.


ORDER

Entitlement to an evaluation in excess of 30 percent for residuals of a right ankle fracture is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


